OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 25, 1952. In this proceeding to discipline him for professional misconduct, the petitioner moves and respondent cross-moves to confirm the report of the referee to whom the issues were referred for hearing and report.
The referee sustained the charge of professional misconduct, to wit, that on July 20, 1981 respondent was convicted, pursuant to a plea of guilty in the United States District Court for the Eastern District of New York, of violating section 7203 of title 26 of the United States Code (willfully and knowingly failing to file income tax returns for 1975) and was sentenced to imprisonment for a period of one year. Execution of the sentence was suspended and he was placed on probation for a period of 5 years and fined $10,000.
*247After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the referee. Therefore, the motion and cross motion to confirm the report are granted.
In determining an appropriate measure of discipline, we are cognizant of respondent’s prior personal problems as well as his current health situation and the fact that he was punished for his criminal conduct. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Lazer, Mangano and Niehoff, JJ., concur.